                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI`I

                                 )
JOHN SIDNEY RUPPERSBERGER,       )
                                 )
     Plaintiff,                  )
                                 )
     vs.                         ) Civ. No. 11-00145 ACK-KJM
                                 )
ROSARIO MAE RAMOS,               )
                                 )
     Defendant.                  )
                                 )
                                 )


   ORDER DENYING RECEIVER’S MOTION FOR WRIT OF POSSESSION AND
                            EJECTMENT

           For the reasons set forth below, the Court DENIES the

Receiver’s Motion for Writ of Possession and Ejectment.    In view

of this ruling, the Court also dismisses Receiver Heaukulani.

                              BACKGROUND

           On March 8, 2011, Plaintiff John Sidney Ruppersberger

(“Plaintiff” or “Ruppersberger”) filed a Complaint in this Court

to collect on two promissory notes executed by Defendant Rosario

Mae Ramos (“Defendant” or “Ramos”) in favor of Plaintiff in the

principal amount of $80,000.    Complaint ¶¶ 9, 14, ECF No. 1.

           On November 4, 2011, the Magistrate Judge held a

settlement conference on the record and a settlement was

reached.   ECF No. 28.   After the parties filed the Stipulation

for Dismissal, the Court approved it on January 3, 2012.    ECF



                                   1
No. 35.    The stipulation provided, in pertinent part, as

follows:

            1.   The parties hereby agree that the
                 above-captioned action is dismissed and
                 discontinued with prejudice, as to the
                 named defendant, pursuant to Rule 41(a)
                 of the Federal Rules of Civil
                 Procedure.

            2.   Any and all claims of damages by
                 plaintiff which are the subject of this
                 action or otherwise arise out of any
                 incidents alleged in the Complaint are
                 hereby settled, as against the named
                 defendant, by the terms of the $118,000
                 mortgage, promissory note and limited
                 power of attorney (collectively
                 hereinafter the “Settlement Documents”)
                 in full satisfaction of all claims for
                 damages, costs, disbursement and legal
                 fees.

                 . . . .

            4.   In consideration for the execution of
                 the Settlement Documents stated in
                 Paragraph #2, above, plaintiff hereby
                 releases the named defendant and her
                 heirs, executors, administrators and
                 assigns, from any and all claims,
                 liabilities and causes of action
                 related to or arising out of any and
                 all of the events set forth in the
                 Complaint in the above-captioned
                 action.

                 . . . .

            6.   This Stipulation of Dismissal and any
                 Order entered thereon shall have no
                 precedential value or effect whatsoever
                 and shall not be admissible in any
                 other action or proceeding as evidence
                 or for any other purpose except in an


                                  2
                action or proceeding to enforce this
                Stipulation of Dismissal.

ECF No. 35 at 1-2.

           On February 13, 2015, Plaintiff filed a Motion to

Enforce Settlement Agreement.     ECF No. 36.    At an initial

hearing on the Motion, the Magistrate Judge raised a question as

to whether the Court had jurisdiction to enforce the settlement.

See ECF No. 45 at 2.     Plaintiff’s Counsel filed a Supplemental

Memorandum addressing this issue.      Id. at 3-7.

           On July 7, 2015, after holding a hearing, Magistrate

Judge Barry M. Kurren issued Findings and Recommendation to

Grant Plaintiff’s Motion to Enforce Settlement Agreement

(“F&R”).   ECF No. 51.    The F&R found that the Court had

“jurisdiction to enforce the settlement agreement, as the

Stipulation for Dismissal incorporated the material terms of the

settlement, thus granting this Court ancillary jurisdiction to

enforce the settlement.”     Id. Conclusions of Law (“COL”) ¶ 2.

Additionally, the F&R noted the Court had jurisdiction because

the Court had diversity jurisdiction.      Id.

           The F&R also noted that as part of the Settlement

Agreement, Defendant executed a new $118,000 Promissory Note and

Mortgage in favor of Plaintiff.     Id.   Findings of Fact (“FOF”) ¶

6(a).   The Promissory Note and Mortgage were secured by rental

real property referred to as the “Kaloli House” or the


                                   3
“Property,” located at 15-1414 18th Avenue, Puna, Hawai`i, Tax

Map Key No. (3) 1-5-044-114.   Id.    The Promissory Note provided

for a quick payment upon the sale of the Kaloli House, which was

contemplated to occur by June 30, 2012.    Id.   FOF ¶ 6(b).   If

the Kaloli House was not sold by June 30, 2012, the parties

agreed that Plaintiff would be authorized to market and sell it.

Id.   FOF ¶ 6(c).   Specifically, Defendant agreed that she would

cause the tenants to vacate the premises, and Plaintiff would be

authorized to market the Property for sale and move into the

Kaloli House and pay Defendant rent.    Id.   To enable Plaintiff

to market the Property, Defendant executed a Limited Power of

Attorney authorizing Plaintiff to market it.     Id. FOF ¶ 6(d).

If the sale proceeds were insufficient to satisfy the amounts

due under the Promissory Note and Mortgage, the deficiency would

be rolled over into a new Promissory Note and Mortgage on

another real property owned by Defendant.     Id. ¶ 6(e).

           The F&R concluded that Defendant breached the

Settlement Agreement by, inter alia, failing to pay the

Promissory Note and not attempting to sell the Kaloli House, as

agreed to by the parties.   Id. FOF ¶ 8.   Defendant also failed

to evict the tenants, as the parties agreed, and interfered with

Plaintiff’s attempts to market and sell the Kaloli House.      Id.

Specifically, Plaintiff removed “For Sale” signs, unsuccessfully

sought a restraining order against Plaintiff, and purportedly

                                  4
revoked the Limited Power of Attorney.      Id.   The Magistrate

Judge recommended that the Court appoint a Receiver to market

and sell the Kaloli House.    Id. at 8.    The F&R also recommended

that the Court retain jurisdiction to supervise and assist the

Receiver to perform his duties.    Id.    No objections to the F&R

were filed and on July 27, 2015, the Court entered its Order

Adopting the F&R.   ECF No. 53.

          On September 4, 2015, the Court entered an Order

appointing a Receiver.    ECF No. 54.    On May 3, 2016, the

Magistrate Judge entered an Order Granting Plaintiff’s Motion to

Substitute Receiver.   ECF No. 63.    In the Order, the Magistrate

Judge appointed Charles M. Heaukulani as Receiver to market and

sell the Kaloli House.    Id. at 3.   The Receiver was authorized

to: (1) take immediate possession and control of the Kaloli

House; (2) collect rents from any tenants or occupants of the

house; (3) if necessary, seek to evict or eject any tenants or

occupants; and (4) if necessary, seek court authority to proceed

by way of auction in the event the Property could not be sold by

a private sale within a reasonable time period.       Id.   The Order

enjoined Defendant from interfering with the Receiver’s efforts

to market and sell the Kaloli House and from attempting to

regain possession and control of the Kaloli House during the

pendency of the action.    Id. at 3-4.    The Court also retained




                                  5
jurisdiction to supervise and assist the Receiver in performing

his duties.    Id. at 4.

          On December 27, 2016, the Receiver filed a Motion for

Writ of Possession and Ejectment (“Motion”).    ECF No. 64.   The

Motion requests that the Court issue a writ of possession and

ejectment for the Kaloli House.    Id. at 1.   The Receiver states

that neither the Defendant nor the present occupants of the

Kaloli House have been cooperative in his efforts to market and

sell the Property.    Id. at 2.   He has not been able to obtain a

copy of the lease for the tenant currently residing in the

Property, and he has reached out to Defendant on numerous

occasions and has received a limited or no response.    Id. at 2.

The Receiver believes that the present occupants of the Property

are Zachere C. Andrade and others.     Id. 1

          The Receiver states that access to the Kaloli House is

necessary to schedule inspections and address deferred

maintenance.    He also wishes to determine whether several issues

related to the condition of the Property—including termite

evidence in the downstairs bathroom, an inoperable hot water

heater, and a water leak and related wood rot in the kitchen and

1
  Plaintiff filed his Motion to Enforce the Settlement Agreement
against, inter alia, JOHN DOE 1-50 and JANE DOE 1-50 defendants
who are persons whose names and identities are presently unknown
to Plaintiff and who are located on the Kaloli House without
Plaintiff’s or the Receiver’s authorization or permission. ECF
No. 34. The Receiver’s Motion similarly includes these
Defendants. ECF No. 64.

                                   6
pantry dining areas—are worth repairing before marketing the

Property for sale.    Id.   Defendant filed a Memorandum in

Opposition to the Motion on January 9, 2017.     ECF No. 68. 2   On

April 3, 2017, Plaintiff filed his Reply.     ECF No. 83.

          Concurrently with her Opposition, Defendant also filed

a Rule 60(b) Motion to Set Aside the Order Adopting the

Magistrate Judge’s Findings and Recommendation, arguing that the

Court’s decision that it retained jurisdiction over the

Settlement Agreement was void.     ECF No. 67.   On March 24, 2017,

the Court denied Defendant’s Rule 60(b) Motion, finding the

Court had jurisdiction to enforce the Settlement Agreement under

diversity jurisdiction.     ECF No. 81.   On the same day, the Court

set a hearing on the Motion for Writ of Possession and Ejectment

for April 17, 2017.

          On April 12, 2017, Defendant appealed Court’s Order

Denying Defendant’s Motion to Set Aside Order Adopting

Magistrate Judge’s Findings and Recommendation.     On January 16,

2018, the Court of Appeals for the Ninth Circuit entered an

order dismissing the case due to Defendant’s failure to file an

opening brief.   On February 5, 2018, Defendant filed a Motion to


2
  The Court initially scheduled a hearing on the Motion for Writ
of Possession and Ejectment. However, given the issues raised
in the Rule 60(b) Motion, the Court vacated the hearing date,
finding it necessary to consider the Rule 60(b) Motion prior to
considering the Motion for Writ of Possession and Ejectment.
ECF No. 69.

                                   7
Reinstate the Case, which the court denied on March 26, 2018.

On April 17, 2018, Defendant filed another Motion to Reinstate

the Case, along with an Opening Brief.   On June 20, 2018, the

court denied Defendant’s second Motion to Reinstate the Case.

           On August 13, 2018, Plaintiff requested that this

Court place the Motion for Writ of Possession and Ejectment back

on its calendar.   The Court held a hearing on the Motion for

Writ of Possession and Ejectment on December 3, 2018.

                            DISCUSSION

           The All Writs Act, 28 U.S.C. § 1651(a), permits “all

courts established by Act of Congress” to “issue all writs

necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of

law.”   See In re Lakusta, No. C 06-6105, 2007 WL 2255230, at *3

(N.D. Cal. Aug. 3, 2007); see also Hamilton v. Nakai, 453 F.2d

152, 157 (9th Cir. 1971) (stating that “powers under § 1651(a)

should be broadly construed”).   In the absence of a governing

federal statute, federal courts must apply state law remedies

when the case involves the seizure of property.   See Ford Motor

Credit Co. v. Sebastopol Ford, Inc., No. C-07-cv-1783 JSW (EMC),

2007 WL 1189749, at *1-2 (N.D. Cal. Apr. 19, 2007) (applying

California law governing writ of possession of personal

property).




                                 8
           It is well settled that courts have inherent authority

to enforce agreements that settle litigation before it.    See

Bouwman v. RBC Mortg. Co., 336 F. App’x 621, 622 (9th Cir. 2009)

(affirming order compelling specific performance on the parties’

settlement agreement); Callie v. Near, 829 F.2d 888, 890 (9th

Cir. 1987) (“It is well settled that a district court has the

equitable power to enforce summarily an agreement to settle a

case pending before it.”).

           Under Hawai`i law, the Court must construe a

settlement agreement under ordinary contract principles.     See

State Farm Fire & Cas. Co. v. Pacific Rent-All, Inc., 90 Haw.

315, 323-24, 978 P.2d 753, 761-62 (1999).   When the terms of a

contract are definite and unambiguous there is no room for

interpretation.   Wong v. Cayetano, 111 Haw. 462, 481, 143 P.3d

1, 20 (2006).   Furthermore, under Hawai`i law, it is well

established that in contracts for the sale of real property,

“specific performance of contract is a matter of right and

equity will enforce it, absent circumstances of oppression and

fraud.”   Kalinoski v. Yeh, 9 Haw. App. 473, 481, 847 P.2d 673,

678 (1993).

           Under the plain terms of the Settlement Agreement, the

$118,000 Promissory Note and Mortgage were secured by the Kaloli

House.    The Promissory Note provided for a payment upon the sale

of the Kaloli House, which Defendant agreed to sell by June 30,

                                  9
2012.   If the Kaloli House was not sold by that date, the

parties agreed that Plaintiff would be authorized to market and

sell it.   Defendant also agreed that she would cause the tenants

to vacate the premises.    To enable Plaintiff to market the

Property, Defendant executed a Limited Power of Attorney

authorizing Plaintiff to market it.    As set forth in the

Magistrate Judge’s F&R, Defendant did not fulfill her

obligations under the Settlement Agreement.    She did not pay the

Promissory Note, attempt to sell the house, or cause the tenants

to vacate the premises.    In fact, Defendant thwarted Plaintiff’s

attempts to market the Property or to allow Plaintiff to move

into the Property by removing “For Sale” signs, unsuccessfully

seeking a restraining order against Plaintiff, and purportedly

revoking the Limited Power of Attorney.    Since the Court’s Order

Adopting the Magistrate Judge’s F&R, Defendant continues to be

uncooperative.

           To enforce the terms of the Settlement Agreement

through specific performance, the Court appointed a Receiver to

market and sell the Property.    The Court authorized the Receiver

to, inter alia, take possession and control of the Kaloli House

and if necessary to seek to evict or eject any tenants of the

Kaloli House.    The Court also retained jurisdiction to assist

the Receiver in the performance of his duties.    Because




                                 10
Defendant and her tenants have failed to cooperate, the Receiver

has been unable to enforce the Settlement Agreement.

          Notwithstanding the Court’s reservation of

jurisdiction to assist the Receiver in enforcing the settlement

agreement, along with Defendant’s brazen lack of cooperation,

the Court finds that granting the Receiver’s Writ of Possession

and Ejectment is not appropriate given the facts of the instant

case.

          Defendant argues that Plaintiff does not have title to

the Property and therefore cannot obtain a writ of possession

and ejectment.    Under Hawai`i law, to maintain a possession and

ejectment action, the plaintiff must prove that he owns the

parcel in issue, meaning that he or she must have “‘the title to

and right of possession of’” such parcel.    Kondaur Capital Corp.

v. Matsuyoshi, 136 Haw. 227, 241, 361 P.3d 454, 468 (2015)

(quoting Carter v. Kaikainahaole, 14 Haw. 515, 516 (Haw. Terr.

1902) (holding that an action of ejectment is the remedy at law

for a “complainant who has the title to and right of possession

of certain land”)).    Additionally, the plaintiff must establish

that “‘possession is unlawfully withheld by another.’”      Id.

          Although Plaintiff has the right of possession and

Defendant has unlawfully withheld possession of the Property,

neither Plaintiff nor the Receiver has ownership of or title to

the Property.    Plaintiff, in his Reply, argues that the

                                 11
appointment of a Receiver divested Defendant of possession,

management and control of the property.    Reply at 3.   Although

the Receiver has the right of possession and Defendant has

wrongfully withheld possession, no order of this Court has

divested Defendant of title to the Property.    Accordingly, the

Court finds that the Receiver has not met the title element that

is required in order for this Court to grant the Receiver’s

Motion for Writ of Possession and Ejectment.

          In addition, it is well-settled that under Hawai`i

law, courts have the power to specifically enforce valid

contracts for the sale of real property.    See, e.g., Kalinowski,

9 Haw. App. at 481-82, 847 P.2d at 678-79 (holding that specific

performance is available to a purchaser of a specific

condominium unit where the seller breaches the sale agreement);

Scotella v. Osgood, 4 Haw. App. 20, 25, 659 P.2d 73, 76-77

(1983) (finding that specific performance of a contract for the

purchase of land may be decreed even where the buyer seeking

enforcement has breached the contract); Hurst v. Kukahi, 25 Haw.

194, 195 (Haw. Terr. 1919) (holding that specific performance of

a contract for the sale of land is appropriate absent a showing

of unfairness, injustice, inequality, or grossly inadequate

consideration).

          The Court is unaware, however, of any Hawai`i cases

involving specific performance of a settlement agreement

                               12
concerning real property similar to the one at issue before the

Court.   Here, the Settlement Agreement required Defendant to

sell the Property in order to pay a promissory      note.   ECF No.

51 FOF ¶ 6(b).    When Defendant failed to sell the Property by

June 30, 2012, the Settlement Agreement granted Plaintiff the

right to market and sell the Property in order to pay the

Promissory Note.    Id. FOF ¶ 6(c).   However, Plaintiff and

Defendant are not parties to an agreement for the sale of land,

where one party is seeking specific enforcement against the

other—they are parties to an agreement that authorizes Plaintiff

to sell Defendant’s real property in order to satisfy a debt.

Therefore, the facts of this case are distinguishable from those

Hawai`i cases where courts have decreed specific performance of

contracts for the sale of real property.     See   Kalinowski, 9

Haw. App. at 481-82, 847 P.2d at 678-79; Scotella, 4 Haw. App.

at 25, 659 P.2d at 76-77; Hurst, 25 Haw. at 195.      For the

foregoing reasons, the Court finds that specific performance is

inappropriate in this case.

            However, the Court notes that Plaintiff holds a

Mortgage on the Property in amount of $118,000.00 which

Defendant executed as part of the Settlement Agreement.       See ECF

No. 36-6.    After a mortgagee brings a foreclosure action and

establishes title to a property, a court may issue a writ of




                                 13
possession and ejectment in order to remove the mortgagor from

the property.    Carter, 14 Haw. at 516.

            Plaintiff’s Mortgage on the Property secures the

Promissory Note and its Addendum, which Defendant also executed

pursuant to the Settlement Agreement.      See ECF No. 36-4, 36-5.

The Mortgage sets forth Plaintiff’s remedies, including his

right to foreclose the Mortgage, in the event Defendant fails to

pay the Promissory Note or breaches a covenant contained in the

Mortgage.    The Magistrate Judge found that the Settlement

Agreement was breached for numerous reasons, including that

Defendant did not pay the Promissory Note.      ECF No. 51 FOF ¶ 8.

            For the foregoing reasons, and in accordance with the

discussion at the Court’s Hearing held on December 3, 2018,

Plaintiff may proceed with enforcement of the Settlement

Agreement by amending his complaint to foreclose his Mortgage.

                             CONCLUSION

            For the foregoing reasons, the Court DENIES the

Receiver’s Motion for Writ of Possession and Ejectment.      The

Court grants Plaintiff leave to file an Amended Complaint to

foreclose his Mortgage on the Property. 3    Plaintiff must file his

Amended Complaint within thirty days of the entry of this Order.


3
  Since Plaintiff has been granted leave to amend his complaint
in order to foreclose his Mortgage, it appears that there is no
need at this time for Mr. Haeukulani to serve as Receiver.
Accordingly, Mr. Haeukulani is dismissed from this action.

                                 14
            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, December 4, 2018.




                                    ________________________________
                                    Alan C. Kay
                                    Sr. United States District Judge




Ruppersberger v. Ramos, Civ. No. 11-00145 ACK-KJM, Order Denying Receiver’s
Motion for Writ of Possession and Ejectment.


However, the Court notes at this time that Mr. Haeukulani may be
reappointed as Commissioner during the foreclosure sale.

                                     15
